                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DARNELL LEWIS                                                                 CIVIL ACTION

 VERSUS                                                                             NO. 19-0014

 MICHAEL S. HARRISON, ET AL.                                                 SECTION: “A”(3)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that plaintiff’s federal civil rights claims are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

       February 25, 2019


                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE
